t c summary opinion united_states tax_court mark a filer and julie j filer petitioners v commissioner of internal revenue respondent docket no 4014-04s filed date mark a filer and julie j filer pro sese margaret a martin for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure after concessions the issues for decision are whether a distribution received by petitioner julie j filer as the successor owner of her deceased mother-in-law’s annuity_contract is includable in petitioners’ gross_income we hold that it is to the extent provided herein whether petitioners are liable under sec_6662 for an accuracy- related penalty_for_substantial_understatement_of_income_tax we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in orangevale california references to petitioners individually are to mark or julie petitioners concede they received unreported interest_income of dollar_figure and they are not entitled to an ira deduction respondent concedes that petitioners are not liable under sec_72 for the additional tax on an early distribution from a qualified_retirement_plan on date mark’s mother phyllis d filer phyllis died she was survived by her three children mark paul filer paul and heidi higdon heidi hereinafter referred to collectively as the children at the time of her death phyllis owned a flexible premium deferred_annuity annuity with anchor national life_insurance co anchor phyllis applied for the annuity on date on the application form phyllis named herself both as the owner and primary beneficiary she designated julie both as the annuitant and as the successor owner and she designated mark and paul as the contingent beneficiaries to share equally phyllis paid the initial annual premium of dollar_figure and anchor issued the annuity to phyllis on date with a retirement date of november the annuity_contract provided that phyllis could change the successor owner or beneficiaries at any time by filing a written request in addition the annuity_contract contained the following provisions the annuitant is the person on whose life the contract is issued the successor owner is the person named by the owner to receive all ownership rights upon the death of the owner the contract further stated that the naming of a successor owner is not an assignment nor is the successor owner an assignee the retirement date is the date on which annuity payments would begin if julie is alive on the retirement date phyllis will begin receiving annuity payments if phyllis subsequently dies any remaining payments will be paid to the contingent beneficiaries if phyllis predeceases julie before the retirement date julie will become the successor owner and she must terminate the contract within year after phyllis’s death by either surrendering the contract as described in the contract’s nonforfeiture provisions or electing an annuity as described in the contract’s settlement_options provisions the nonforfeiture provisions provide that julie could take free annual withdrawals or surrender all or part of the contract the settlement_options provide that julie could take partial surrenders of the cash_value fixed amount installments fixed period installments life_annuity with a period certain installment refund annuity or a joint_and_survivor_annuity if julie predeceases phyllis before the retirement date phyllis will receive the death_benefit of the total cash_value of the contract less any unpaid loans a few years after the annuity was issued phyllis told julie that she placed julie’s name on the annuity as the annuitant and successor owner because mark was busy paul’s lifestyle was different and heidi lived in florida and that phyllis knew that if anything ever happened to me phyllis that you julie would be fair and you would make sure that everyone got their fair share phyllis was a big part of petitioners’ family’s lives and phyllis and julie had a very close relationship because of their close personal relationship julie understood phyllis intended the retirement_plan or whatever you call it to benefit phyllis’s children at that time julie told mark about phyllis’s intent with respect to the annuity at the time of her death phyllis also had a last will and testament which she executed on date at that time phyllis and mark met with an attorney to draft her will in the will phyllis appointed mark as the executor and she bequeathed her estate equally among her children in addition to her will phyllis executed a declaration of trust for the phyllis d filer revocable trust trust on date in the trust phyllis directed that upon her death the trust corpus be distributed equally among the children after phyllis’s death and under the terms of the annuity julie became the successor owner of the annuity effective date around date mark on julie’s behalf contacted anchor about the annuity after mark sent anchor the death certificate anchor sent a certified check for dollar_figure payable to julie individually representing the lump-sum cash_surrender_value of the annuity julie immediately endorsed the check and distributed one-third of such amount each to mark paul and heidi for the taxable_year anchor issued a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reporting that julie received a gross distribution of dollar_figure and a taxable_distribution of dollar_figure on their federal_income_tax return petitioners did not report any part of the dollar_figure distribution respondent determined that petitioners received gross_income of dollar_figure from the surrender of the annuity respondent further determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax petitioners timely filed with the court a petition disputing the determined deficiency as well as the accuracy- related penalty discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner under sec_7491 in certain circumstances petitioners do not contend that sec_7491 applies in this case consequently we hold that petitioners have the burden_of_proof as to any disputed factual issue see rule a with respect to a taxpayer’s liability for any penalty however sec_7491 places on the commissioner the burden of production a anchor distribution petitioners do not dispute that julie received from anchor a check payable to her in the amount of dollar_figure which check represented the lump-sum cash_surrender_value of the annuity petitioners contend that phyllis listed julie as the successor owner subject_to an oral trust with the intent and instruction that julie distribute the funds to the children upon phyllis’s death moreover petitioners assert that phyllis’s instruction to julie is consistent with the directives in her trust and will that her estate be distributed equally among the children petitioners further assert that when julie received the distribution she did not take any part of the distribution but complied with phyllis’s directive and divided the distribution equally among the children petitioners therefore contend that the distribution should not be included in their gross_income respondent on the other hand does not dispute that julie distributed the proceeds one-third each to mark paul and heidi but contends that petitioners must include the distribution in their gross_income because julie was entitled to the entire distribution under the terms of the annuity on brief respondent further contends that phyllis’s oral statement to julie did not create a_trust clearly phyllis’s naming of julie as the successor owner of the annuity constituted a nonprobate transfer of the annuity to julie see cal prob code sec_5000 west the question thus presented is whether julie received the distribution subject_to an oral trust to distribute the annuity proceeds to the children upon phyllis’s death under california law it is well settled that a_trust over personal_property may be created orally and established by parol evidence cal prob code sec west see fahrney v wilson cal rept dist ct app the essential elements of a_trust whether oral or written under california law are a manifestation of an intention by the settlor to create a_trust a proper trust purpose trust property and an identifiable beneficiary cal prob code secs west a_trust may be created by the transfer of property by the owner by will or by other instrument taking effect upon the death of the owner to another as relevant herein cal prob code sec west provides a an oral trust of property may be established only by clear_and_convincing evidence and b the oral declaration of the settlor standing alone is not sufficient evidence of the creation of a_trust of personal_property person as trustee cal prob code sec c west our findings in this case are based in part on the testimony of petitioners here we found petitioners to be honest sincere and credible witnesses in the instant case phyllis designated julie as the successor owner of the annuity_contract phyllis had a very close relationship with julie which evidently reassured phyllis that by naming julie as the successor owner julie would ensure that the annuity proceeds were distributed for the benefit of the children consistent with phyllis’s intent at the time that julie learned about phyllis’s intent julie clearly understood that the funds were for the benefit of the children indeed upon phyllis’s death julie immediately cashed the check from anchor and distributed the proceeds equally to the children on the basis of the record before us we conclude that phyllis designated julie as the successor owner pursuant to an oral trust wherein julie would distribute the annuity proceeds for the benefit of the children respondent contends however that phyllis’s oral statement to julie is not sufficient evidence of the creation of a_trust we disagree the california law revision commission comment to california probate code section b states that for purposes of this section the delivery of personal_property to another person accompanied by an oral declaration by the transferor that the transferee holds it in trust for a beneficiary creates a valid oral trust constructive delivery such as by earmarking property or recording it in the name of the transferee is also sufficient to comply with california probate code section b here phyllis essentially delivered the trust property to julie when she named julie as the successor owner moreover phyllis made an oral declaration to julie instructing her to distribute the annuity to the children upon phyllis’s death indeed julie immediately complied with phyllis’s directive upon phyllis’s death based on our conclusion that julie received the distribution in trust for the benefit of the children we hold that julie did not receive the distribution in her personal capacity and therefore the distribution is not income to her see 345_us_278 r eceipts by a trustee expressly for the benefit of another are not income to the trustee in his individual capacity for he ‘has received nothing for his separate use and benefit’ quoting 252_us_189 we now turn to whether any part of the distribution constitutes income to mark for tax purposes amounts required to be distributed to a beneficiary from a_trust corpus are includable in the gross_income of the beneficiary sec_662 indeed the beneficiaries of the oral trust were the three children as one of those beneficiaries mark received in his personal capacity one-third of the distribution thus petitioners having filed a joint_return must include one-third of the distribution in their gross_income see sec_61 sec_662 therefore such amount less one-third of the consideration paid for the contract is includable in petitioners’ gross_income b sec_6662 substantial_understatement_of_income_tax the last issue for decision is whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue as previously mentioned sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is due to a substantial_understatement_of_income_tax see sec_6662 and b an individual substantially understates his or her income_tax when the reported tax is understated by the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 tax is not understated to the extent that the treatment of the item is based on substantial_authority or relevant facts are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 moreover the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs see 469_us_241 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of a taxpayer’s effort to assess the taxpayer’s proper tax_liability for such year id based on our holding on the first issue as well as respondent’s concession see supra note we hold that respondent did not satisfy the burden of production under sec_7491 because petitioners did not substantially understate the income_tax on their return sec_6662 116_tc_438 accordingly we hold for petitioners on this issue conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
